Case 6:19-cr-00183-RRS-CBW Document 51 Filed 10/29/20 Page 1 of 1 PageID #: 457


                        UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               LAFAYETTE DIVISION


UNITED STATES OF AMERICA               *      CRIMINAL NO. 6:19-CR-00183-01
                                       *
VERSUS                                 *      JUDGE SUMMERHAYS
                                       *
HOLDEN JAMES MATTHEWS                  *      MAGISTRATE JUDGE WHITEHURST


                                      ORDER
        Based upon the foregoing motion:

        IT IS HEREBY ORDERED that subsequent to the sentencing in the above

entitled matter on October 30, 2020, the defendant, HOLDEN JAMES MATTHEWS, be

released to the custody of the United States Marshal’s Service, and/or Federal Bureau

of Investigation, and/or the Bureau of Alcohol, Tobacco, Firearms, & Explosives, for the

purpose of transferring the defendant to 27th Judicial District Court, State of Louisiana

located at 118 South Court Street, Opelousas, Louisiana for the purpose of the

sentencing in docket number 19-1624-A on October 30, 2020.

        IT IS FUTHER ORDERED that at the conclusion of the sentencing, USMS,

and/or FBI, and/or ATF, is ordered to promptly return the defendant, HOLDEN JAMES

MATTHEWS to federal custody.

        THUS DONE AND SIGNED, Lafayette, Louisiana on this 29th day of October,

2020.



                                       _______________________________________
                                       CAROL B. WHITEHURST
                                       UNITED STATES MAGISTRATE JUDGE
